DETAILED ACTION
This Office action is in reply to application no. 17/197,822, filed 10 March 2021.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to am abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a device (machine), method (process) or computer-readable medium (manufacture).  The claim(s) recite(s) matching an image to a stored or known image, identifying a type of object in the image, determining whether the object complies with regulations including determining an environmental condition of a site in which the object sites, and telling someone of this. 
Compliance is a legal determination, so all of this, directed as it is to determining compliance with regulations, recites a legal interaction, one of the “certain methods of organizing human activity” deemed abstract.  Further, these are mental steps that can be performed in the human mind in the absence of computers.  A human inspector can compare an object in a picture to a stored picture by looking at paper records, and can make the determinations mentally, using her own eyes as sensors.  She can produce the required report verbally or on paper.  None of this would present any difficulty, and none requires any technology beyond, at most, a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of generic computers.  See MPEP § 2106.05(h).
As the claims only manipulate data related to images and regulatory compliance, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such data, being intangible, are not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other way beyond generally linking it to a particular technological environment”, MPEP § 2106.05(e), as simply saying a computer is to “perform the steps” does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor, memory storing instructions, and a sensor.  These elements are recited at a high degree of generality and the specification makes it clear, e.g. at ¶ 128, that no particular type of computer is required but that anything as basic as a “tablet computer or mobile phone” will suffice.
It only performs generic computer functions of nondescriptly manipulating data and sharing data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 14 simply recite additional information about the type of information being manipulated; claims 3-5, 10 and 15-18 simply recite further, abstract manipulation of data.  Claims 6-9 simply limit the sensor either by simply requiring it to be in a certain location or to be one of several known, pre-existing classes of device, neither of which is sufficient to amount to significantly more than the abstract idea.  Claims 11 and 19 simply disclose output, which is insignificant, extra-solution activity, and claim 12 consists entirely of nonfunctional printed matter, of no patentable significance.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilet et al. (U.S. Publication No. 2014/0241571) in view of Heagle et al. (U.S. Patent No. 5,900,801).

In-line citations are to Bilet.
With regard to Claim 1:
Bilet teaches: A computing device, comprising: 
a processor; [0043; “processor”] and 
a memory storing instructions that, when executed by the processor, cause the computing device to perform the steps [0043; “code installed on a computing system”; 0170; the instructions may be stored in a “memory”] of:
matching a first object to a known model… at a site location, wherein the first object is identified in an image; [0063; “activity identification component 304 may match a body position of an individual to a body position corresponding to an anatomical model of an individual involved in a specific activity”; 0084; “identify the material based on the texture matching or being similar to a specific type of material”; 0093; this may be within a “kitchen work area” which must include “certain types of items”]
identifying, based on the matching, an object type for the first object; [0084 as cited above]
applying regulation information against the first object based on the object type to determine whether the first object is in compliance with the regulation information; [0093 as cited above; there is a “procedural rule” for the locations of certain items within the kitchen work area]
comparing sensor data to the regulation information, wherein the sensor data is received from a sensor communicatively coupled to the computing device, and wherein the sensor data corresponds to an environmental condition of the site location; [0065; the “activity identification component 304 may identify activities based on one or more sensors in addition to, or alternatively to, using output from a three-dimensional tracking system. Sensors may be located on or in one or more of an individual, a work area object, a food item, or other object”; based on the captured data it may be determined, 0091, whether a “violation of a procedural rule has occurred within a work area”] and
generating a report based on whether the first object in the image complies with the regulation information… [0122; a “report” may be issued which may “include a number of violations as an establishment” including “problems in the work area”]

Bilet does not explicitly teach determining whether sensor data complies with the regulation information, but it is known in the art.  Heagle teaches a system for monitoring food service requirements for compliance. [title] “interactive sensors” are used to monitory “regulatory compliance”, such as monitoring “temperature”, which is important when handling “food” at “food service establishments”. [Col. 16, lines 25-26, 28-29, 42] Heagle and Bilet are analogous art as each is directed to electronic means for monitoring compliance of rules in areas pertaining to food.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Heagle with that of Bilet in order to not run afoul of food safety rules, as taught by Heagle; further, it is simply a substitution of one known part for another with predictable results, simply using Heagle’s sensor data in place of, or in addition to, the image of Bilet as the basis for establishing compliance; the substitution produces no new and unexpected result.

With regard to Claim 2:
The computing device of claim 1, wherein the regulation information is a parsed set of regulation information. [0102; the system may “analyzed tracked locations” of an object to determine whether it is contaminated; this may be done to prevent, 0022, “lapses in complying” with “procedures”; such procedures, being only part of a rule or regulation, reads on a parsed set]

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional, descriptive language, disclosing only a detail about an input to the process; it is not clear how this distinguishes the process or the device from that of claim 1.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 3:
The computing device of claim 1, wherein the first object is identified in an image by performing image processing on an image of the site location to identify one or more objects in the image. [abstract; an “identification component identifies a material of the one or more objects based on a captured image”; identifying the material of an object reads on identifying the object]

With regard to Claim 5:
The computing device of claim 1, further comprising receiving the known model of the object at the site location, wherein the known model includes the regulation information corresponding to safety standards for the known model. [Bilet as cited above in regard to claim 1; the required positioning of items read on safety standards; 0028; the “sensor” is used for “food safety monitoring”]

With regard to Claim 6:
The computing device of claim 1, wherein the sensor comprises at least one of a gas sensor, a light sensor, or a microphone. [0031; Bilet’s “cameras” read on light sensors]

As the sensor is not required to be within the scope of the claimed system – see, e.g., claim 7 in which that is explicitly a new and added requirement – claim language that purports to limit the sensor is outside the scope of the claimed computing device and is therefore considered but given no patentable weight.  As such, this claim is not patentably distinct from claim 1; the reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The computing device of claim 1, wherein the sensor is included in the computing device. [Heagle, Sheet 1, Fig. 1; the “computer(s)” include “all necessary peripherals”; Col. 6, lines 3-5; “a main computer with appropriate peripherals (including work station monitors)”]

With regard to Claim 8:
The computing device of claim 1, wherein the sensor is communicatively coupled to the computing device over a wireless network. [Col.. 10, lines 24-25; “transceivers may be incorporated into a WSM” (work station monitor); Sheet 2, Fig. 2 showing the connectivity between the various devices to the control computer at top center; the use of transceivers reads on communicating over a wireless network]

As, in this claim, the sensor is explicitly not allowed to be within the scope of the claimed system, claim language that purports to limit the sensor is outside the scope of the claimed computing device and is therefore considered but given no patentable weight.  As such, this claim is not patentably distinct from claim 1; the reference is provided for the purpose of compact prosecution.

With regard to Claim 9:
The computing device of claim 1, further comprising a camera configured to capture the image of the site location, wherein the first object is included in the image of the site location captured by the camera. [0031; cameras are used; Bilet as cited above in regard to claim 1; the object must be included in the image, as determinations are made about it]

With regard to Claim 12:
The computing device of claim 1, wherein the report indicates a risk assessment of the site location based on whether the first object in the image complies with the parsed set of regulation information and whether the data sensed by the sensor complies with the parsed set of regulation information.

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.

With regard to Claim 13:
Bilet teaches: A method comprising:
matching a first object to a known model… at a site location, wherein the first object is identified in an image; [0063; “activity identification component 304 may match a body position of an individual to a body position corresponding to an anatomical model of an individual involved in a specific activity”; 0084; “identify the material based on the texture matching or being similar to a specific type of material”; 0093; this may be within a “kitchen work area” which must include “certain types of items”]
identifying, based on the matching, an object type for the first object; [0084 as cited above]
applying regulation information against the first object based on the object type to determine whether the first object is in compliance with the regulation information; [0093 as cited above; there is a “procedural rule” for the locations of certain items within the kitchen work area]
comparing sensor data to the regulation information, wherein the sensor data is received from a sensor communicatively coupled to the computing device, and wherein the sensor data corresponds to an environmental condition of the site location; [0065; the “activity identification component 304 may identify activities based on one or more sensors in addition to, or alternatively to, using output from a three-dimensional tracking system. Sensors may be located on or in one or more of an individual, a work area object, a food item, or other object”; based on the captured data it may be determined, 0091, whether a “violation of a procedural rule has occurred within a work area”] and
generating a report based on whether the first object in the image complies with the regulation information… [0122; a “report” may be issued which may “include a number of violations as an establishment” including “problems in the work area”]

Bilet does not explicitly teach determining whether sensor data complies with the regulation information, but it is known in the art.  Heagle teaches a system for monitoring food service requirements for compliance. [title] “interactive sensors” are used to monitory “regulatory compliance”, such as monitoring “temperature”, which is important when handling “food” at “food service establishments”. [Col. 16, lines 25-26, 28-29, 42] Heagle and Bilet are analogous art as each is directed to electronic means for monitoring compliance of rules in areas pertaining to food.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Heagle with that of Bilet in order to not run afoul of food safety rules, as taught by Heagle; further, it is simply a substitution of one known part for another with predictable results, simply using Heagle’s sensor data in place of, or in addition to, the image of Bilet as the basis for establishing compliance; the substitution produces no new and unexpected result.

With regard to Claim 14:
The method of claim 13, wherein the regulation information is a parsed set of regulation information. [0102; the system may “analyzed tracked locations” of an object to determine whether it is contaminated; this may be done to prevent, 0022, “lapses in complying” with “procedures”; such procedures, being only part of a rule or regulation, reads on a parsed set]

This claim is not patentably distinct from claim 13, as it consists entirely of nonfunctional, descriptive language, disclosing only a detail about an input to the process; it is not clear how this distinguishes the process from that of claim 13.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
The method of claim 13, wherein the first object is identified in an image by performing image processing on an image of the site location to identify one or more objects in the image. [abstract; an “identification component identifies a material of the one or more objects based on a captured image”; identifying the material of an object reads on identifying the object]

With regard to Claim 17:
The method of claim 13, further comprising receiving the known model of the object at the site location, wherein the known model includes the regulation information corresponding to safety standards for the known model. [Bilet as cited above in regard to claim 1; the required positioning of items read on safety standards; 0028; the “sensor” is used for “food safety monitoring”]

With regard to Claim 20:
Bilet teaches: A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computing device [0043; “code installed on a computing system” are executed by a “processor”; 0170; the instructions may be stored in a “memory”] to perform the following functions:
matching a first object to a known model… at a site location, wherein the first object is identified in an image; [0063; “activity identification component 304 may match a body position of an individual to a body position corresponding to an anatomical model of an individual involved in a specific activity”; 0084; “identify the material based on the texture matching or being similar to a specific type of material”; 0093; this may be within a “kitchen work area” which must include “certain types of items”]
identifying, based on the matching, an object type for the first object; [0084 as cited above]
applying regulation information against the first object based on the object type to determine whether the first object is in compliance with the regulation information; [0093 as cited above; there is a “procedural rule” for the locations of certain items within the kitchen work area]
comparing sensor data to the regulation information, wherein the sensor data is received from a sensor communicatively coupled to the computing device, and wherein the sensor data corresponds to an environmental condition of the site location; [0065; the “activity identification component 304 may identify activities based on one or more sensors in addition to, or alternatively to, using output from a three-dimensional tracking system. Sensors may be located on or in one or more of an individual, a work area object, a food item, or other object”; based on the captured data it may be determined, 0091, whether a “violation of a procedural rule has occurred within a work area”] and
generating a report based on whether the first object in the image complies with the regulation information… [0122; a “report” may be issued which may “include a number of violations as an establishment” including “problems in the work area”]

Bilet does not explicitly teach determining whether sensor data complies with the regulation information, but it is known in the art.  Heagle teaches a system for monitoring food service requirements for compliance. [title] “interactive sensors” are used to monitory “regulatory compliance”, such as monitoring “temperature”, which is important when handling “food” at “food service establishments”. [Col. 16, lines 25-26, 28-29, 42] Heagle and Bilet are analogous art as each is directed to electronic means for monitoring compliance of rules in areas pertaining to food.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Heagle with that of Bilet in order to not run afoul of food safety rules, as taught by Heagle; further, it is simply a substitution of one known part for another with predictable results, simply using Heagle’s sensor data in place of, or in addition to, the image of Bilet as the basis for establishing compliance; the substitution produces no new and unexpected result.

Claim(s) 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bilet et al. in view of Heagle et al. further in view of Doepke et al. (U.S. Publication No. 2015/0347861).

These claims are similar so are analyzed together.
With regard to Claim 4:
The computing device of claim 3, wherein the performing the image processing includes training executing a Convolutional Neural Network (CNN) trained to detect one or more objects in images using a plurality of convolution layers to layer with a next convolution layer through a weighted non-linear function, and executing the CNN to detect the one or more objects in the image of the site location.

With regard to Claim 16:
The method of claim 15, wherein the performing the image processing includes training executing a Convolutional Neural Network (CNN) trained to detect one or more objects in images using a plurality of convolution layers to extract aspects of the images in a progressively hierarchical fashion by combining features from a previous convolution layer with a next convolution layer through a weighted non-linear function, and executing the CNN to detect the one or more objects in the image of the site location.

Bilet and Heagle teach the device of claim 3 and method of claim 15, but do not explicitly teach such use of a CNN, but it is known in the art.  Doepke teaches an object recognition system [title] that uses “split image processing” [0013] employing a “Convolutional Neural Network (CNN)”. [0015] Ig manages “compliance with system- and business-related constraints”, [0031] and provides at least “two layers of convolution” by iteratively converting feature maps “into more complex feature maps”, [0068] in which “features” are “combined with a trainable classifier”, [0069] and may use “weighting” [0063] in which the “weights for each layer may be updated” through “back propagation”. [0068] The mappings are “non-linear mappings”. [0065] Doepke and Bilet are analogous art as each is directed to electronic means for managing compliance-related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Doepke with that of Bilet and Heagle in order to allow a user more freedom in regard to how to position a camera in order to obtain a recognizable image, as taught by Doepke; [0006] further, it is simply a substitution of one known part for another with predictable results, simply performing image analysis according to the process or Doepke instead of that of Bilet; the substitution produces no new and unexpected result.

Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bilet et al. in view of Heagle et al. further in view of Chen et al. (U.S. Patent No. 10,319,094, filed 20 May 2016).

These claims are similar so are analyzed together.
With regard to Claim 10:
The computing device of claim 1, further comprising receiving, from a database, claims data related to at least one of prior losses or prior claims corresponding to the site location, wherein an area captured by the image of the site location is based on the claims data related to at least one of the prior losses or the prior claims corresponding to the site location.

With regard to Claim 18:
The method of claim 13, further comprising receiving, from a database, claims data related to at least one of prior losses or prior claims corresponding to the site location, wherein an area captured by the image of the site location is based on the claims data related to at least one of the prior losses or the prior claims corresponding to the site location.

Bilet and Heagle teach the device of claim 1 and method of claim 13, including using images relevant to a site location as cited above, but do not explicitly teach receiving data regarding losses, (note that any image of a damaged item is an image of a prior loss, since the damage must have already occurred in order to be photographed) but it is known in the art.  Chen teaches an image analysis system [title] that can “access” image data “from [a] database”. [Col. 2, lines 47-52] Image data “may include digital photos taken of a particular automobile that has been damaged in, for example, an accident”. [Col. 4, lines 53-55] This may be related to “an insurance claim” for “repairing or replacing the damaged automobile”. [Col. 4, lines 57-58] Chen and Bilet are analogous art as each is directed to electronic means for analyzing images.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chen with that of Bilet and Heagle in order to more easily quantify changes to an item, as taught by Chen; [Col. 2, lines 1-3] further, it is simply a substitution of one known part for another with predictable results, simply acquiring information in the manner of Chen rather than that of Bilet; the substitution produces no new and unexpected result.

Claim(s) 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilet et al. in view of Heagle et al. further in view of Lewis et al. (U.S. Patent No. 9,117,118).

These claims are similar so are analyzed together.
With regard to Claim 11:
The computing device of claim 1, further comprising a display device [0035; “display screen”] that displays a prompt to create a bounding box around the first object in the image of the site location captured by a camera.

With regard to Claim 19:
The method of claim 13, further comprising displaying [0035; the system includes a “display screen”] a prompt to create a bounding box around the first object in the image of the site location captured by a camera.

Bilet and Heagle teach the device of claim 1 and method of claim 13, including a display device as cited, but do not explicitly teach displaying a prompt, and though it is of no patentable significance, it is known in the art.  Lewis teaches a document-processing system [title] that performs “image capture” and “processing”. [Col. 7, line 61] It notifies a user by a “prompt” related to a process to “indicate the boundaries” of a form to be processed, which may be a “rectangle”. [Col. 8, line 4, 7-8] Lewis and Bilet are analogous art as each is directed to electronic means for processing images.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lewis with that of Bilet and Heagle in order to reduce tedium and error, as taught by Lewis; [Col. 1, lines 16-17] further, it is simply a substitution of one known part for another with predictable results, simply producing the output of Lewis in place of, or in addition to, that of Bilet; the substitution produces no new and unexpected result.

The content of information which is merely displayed and not then further processed, such as the claimed prompt, consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The purpose of the prompt consists entirely of intended-use language, considered but given no patentable weight; it is nowhere positively claimed that the device actually creates any bounding box.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694